 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT dated as of June 14, 2012
by and among RESOURCE CAPITAL CORP., a Maryland corporation (the “Company”),
RESOURCE CAPITAL MANAGER, INC., a Delaware corporation (together with its
permitted assignees, the “Manager”) and Resource America, Inc., a Delaware
Corporation (“Resource America”).
 
WHEREAS, the Company is a corporation that has elected and has qualified to be
treated as a real estate investment trust for federal income tax purposes; and
 
WHEREAS, pursuant to a Management Agreement dated as of March 8, 2005, the
Company retained the Manager to provide investment advisory services to the
Company and its subsidiaries on the terms and conditions set forth therein; and
 
WHEREAS, on June 30, 2008, the Company, Manager and Resource America amended and
restated the Management Agreement in its entirety and entered into an Amended
and Restated Management Agreement (the “Management Agreement”); and
 
WHEREAS, on each of October 16, 2009, August 17, 2010, February 24, 2011 and
March 16, 2012, the Company, Manager and Resource America entered into
amendments to the Management Agreement; and
 
WHEREAS, the Company, Manager and Resource America desire to incorporate the
previous amendments and to amend and restate the Management Agreement in its
entirety, as set forth below.
 
NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
 
SECTION 1.                      DEFINITIONS.  The following terms have the
meanings assigned them:
 
(a)         “Adjusted Operating Earnings” means Operating Earnings plus realized
gains, net foreign currency gains and decreases in expense associated with
reversals of provisions for loan and lease losses; less realized losses and net
foreign currency losses.
 
(b)         “Affiliate” means a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the person specified.
 
(c)         “Agreement” means this Amended and Restated Management Agreement, as
amended from time to time.
 
(d)         “Base Management Fee” means the base management fee, calculated and
paid monthly in arrears, in an amount equal to (i) 1/12 of Equity multiplied by
(ii) 1.50%.
 
(e)         “Board of Directors” means the Board of Directors of the Company.
 
(f)         “Change of Control” means the occurrence of any of the following:
 
(i)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Manager, taken as
a whole, to any Person other than an indirect wholly-owned subsidiary of
Resource America; or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Manager.
 
(g)         “Code” means the Internal Revenue Code of 1986, as amended.
 
(h)         “Common Share” means a share of capital stock of the Company now or
hereafter authorized as common voting stock of the Company.
 
(i)         “Company Account” has the meaning set forth in Section 5 hereof.
 
(j)         “Company Indemnified Party” has the meaning set forth in Section
11(b) hereof.
 
(k)         “Current Term” has the meaning set forth in Section 13(a) hereof.
 
(l)         “Effective Termination Date” has the meaning set forth in Section
13(a) hereof.
 
(m)         “Equity” means, for purposes of calculating the Base Management Fee,
for any month the sum of the net proceeds from any issuance of capital stock of
the Company, after deducting any underwriting discounts and commissions and
other expenses and costs relating to the issuance, plus (or minus) the Company’s
retained earnings (or deficit) at the end of such month (without taking into
account any non-cash equity compensation expense incurred in current or prior
periods), which amount shall be reduced by any amount that the Company pays for
repurchases of any capital stock of the Company; provided, that the foregoing
calculation of Equity shall be adjusted to exclude one-time events pursuant to
changes in GAAP, as well as non-cash charges after discussion between the
Manager and the Independent Directors and approval by a majority of the
Independent Directors in the case of non-cash charges.
 
(n)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(o)         “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.
 
(p)         “GAAP” means generally accepted accounting principles, as applied in
the United States.
 
(q)         “Governing Instruments” means, with regard to any entity, the
articles of incorporation and bylaws in the case of a corporation, certificate
of limited partnership (if applicable) and the partnership agreement in the case
of a general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
 
(r)         “Guidelines” shall have the meaning set forth in Section
2(b)(i) hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(s)         “Incentive Compensation” means an incentive management fee
calculated and payable each fiscal quarter in an amount, not less than zero,
equal to the product of: (i) twenty-five percent (25%) of the dollar amount by
which (A) the Company's Adjusted Operating Earnings (before Incentive
Compensation but after the Base Management Fee) for such quarter per Common
Share (based on the weighted average number of Common Shares outstanding for
such quarter) exceeds (B) an amount equal to (1) the weighted average of the
price per share of the Common Shares in the initial offering by the Company and
the prices per share of the Common Shares in any subsequent offerings by the
Company, in each case at the time of issuance thereof, multiplied by (2) the
greater of (a) 2.00% and (b) 0.50% plus one-fourth of the Ten Year Treasury Rate
for such quarter, multiplied by (ii) the weighted average number of Common
Shares outstanding during such quarter; provided, that the foregoing calculation
of Incentive Compensation shall be adjusted (i) to exclude events pursuant to
changes in GAAP or the application of GAAP, as well as non-recurring or unusual
transactions or events, after discussion between the Manager and the Independent
Directors and approval by a majority of the Independent Directors in the case of
non-recurring or unusual transactions or events, and (ii) by deducting an amount
equal to any TRS Directly Paid Fees accrued (calculated as if such fees were
payable on a quarterly basis) not previously used to offset Incentive
Compensation.
 
(t)      “Indemnified Party” has the meaning set forth in Section 11(a) hereof.
 
(u)      “Independent Directors” means the members of the Board of Directors who
are not, and have not been within the last two years, officers or employees of
the Manager or any Person directly or indirectly controlling or controlled by,
or otherwise an Affiliate of, the Manager and who are otherwise “independent” in
accordance with the Company’s Governing Instruments and, if applicable, the
rules of any national securities exchange on which any capital stock of the
Company is listed.
 
(v)          “Investment Company Act” means the Investment Company Act of 1940,
as amended.
 
(w)         “Investments” means the investments of the Company.
 
(x)         “Operating Earnings” means net income after operating expenses
(which operating expenses will include Base Management Fees but will not include
Incentive Compensation) and preferred dividends, but before realized and
unrealized gains (losses), real estate depreciation and amortization, non-cash
equity compensation expense, net foreign currency gain (loss), gain (loss) on
early retirement of interest rate hedge obligations and income (loss) associated
with credit impairments on investments, loans and leases and, with respect to
any TRS, income taxes.
 
(y)         “Notice of Proposal to Negotiate” has the meaning set forth in
Section 13(a) hereto.
 
(z)         “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
(aa)         “REIT” means a “real estate investment trust” as defined under the
Code.
 
(bb)         “Renewal Term” has the meaning as set forth in Section
13(a) hereto.
 
(cc)         “Subsidiary” means any subsidiary of the Company; any partnership,
the general partner of which is the Company or any subsidiary of the Company;
and any limited liability company, the managing member of which is the Company
or any subsidiary of the Company.  The Company's Subsidiaries as of the date
hereof are listed on Exhibit C hereto.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(dd)         “Ten Year Treasury Rate” means the average of weekly average yield
to maturity for U.S. Treasury securities (adjusted to a constant maturity of ten
(10) years) as published weekly by the Federal Reserve Board in publication
H.15, or any successor publication, during a fiscal quarter, or if such rate is
not published by the Federal Reserve Board, any Federal Reserve Bank or agency
or department of the federal government selected by the Company.  If the Company
determines in good faith that the Ten-Year U.S. Treasury Rate cannot be
calculated as provided above, then the rate shall be the arithmetic average of
the per annum average yields to maturities, based upon closing asked prices on
each business day during a quarter, for each actively-traded marketable U.S.
Treasury fixed interest rate security with a final maturity date not less than
eight no more than twelve years from the date of the closing asked prices as
chosen and quoted for each business day in each such quarter in New York City by
at least three recognized dealers in U.S. government securities selected by the
Company.
 
(ee)         “Termination Fee” has the meaning set forth in Section
13(b) hereof.
 
(ff)         “Termination Notice” has the meaning set forth in Section
13(a) hereof.
 
(gg)         “Treasury Regulations” means the regulations promulgated under the
Code from time to time, as amended.
 
(hh)         “TRS” means a Subsidiary that is a taxable REIT subsidiary as
defined in Section 856(1) of the Code.
 
(ii)         “TRS Directly Paid Fees” means fees paid directly by a TRS (or any
subsidiary thereof) to employees, agents and/or affiliates of the Manager with
respect to profits of such TRS (or subsidiary thereof) generated from the
services of such employees, agents and/or affiliates, the fee structure of which
shall have been approved by a majority of the Company’s Independent Directors
and which fees may not exceed 20% of the net income (before such fees) of such
TRS (or subsidiary thereof).  TRS Directly Paid Fees may be accrued and paid in
subsequent periods if the structure of such fees requires their payment on a
periodic basis other than quarterly.
 
SECTION 2.                      APPOINTMENT AND DUTIES OF THE MANAGER.
 
(a)      The Company hereby appoints the Manager to manage the assets of the
Company and its Subsidiaries subject to the further terms and conditions set
forth in this Agreement and the Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein.  The
appointment of the Manager shall be exclusive to the Manager except to the
extent that the Manager otherwise agrees, in its sole and absolute discretion,
and except to the extent that the Manager elects, in accordance with the terms
of this Agreement, to cause the duties of the Manager hereunder to be provided
by third parties.
 
(b)      The Manager, in its capacity as manager of the assets and the
day-to-day operations of the Company, at all times will be subject to the
supervision of the Company’s Board of Directors and will have only such
functions and authority as the Company may delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby.  The Manager will be responsible for the day-to-day operations
of the Company and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company as may be
appropriate, including, without limitation:
 
(i)           serving as the Company’s consultant with respect to the periodic
review of the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as initially approved, as the same
may be modified with such approval, the “Guidelines”) and other policies for
approval by the Board of Directors;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           investigation, analysis and selection of investment
opportunities;
 
(iii)           with respect to any prospective investment by the Company and
any sale, exchange or other disposition of any Investment by the Company,
conducting negotiations on behalf of the Company with sellers and purchasers and
their respective agents, representatives and investment bankers;
 
(iv)           engaging and supervising, on behalf of the Company and at the
Company’s expense, independent contractors which provide investment banking,
mortgage brokerage, securities brokerage and other financial services and such
other services as may be required relating to the Investments;
 
(v)           coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
 
(vi)           providing executive and administrative personnel, office space
and office services required in rendering services to the Company;
 
(vii)           administering the day-to-day operations of the Company and
performing and supervising the performance of such other administrative
functions necessary in the management of the Company as may be agreed upon by
the Manager and the Board of Directors, including, without limitation, the
collection of revenues and the payment of the Company’s debts and obligations
and maintenance of appropriate computer services to perform such administrative
functions;
 
(viii)           communicating on behalf of the Company with the holders of any
equity or debt securities of the Company as required to satisfy the reporting
and other requirements of any governmental bodies or agencies or trading markets
and to maintain effective relations with such holders;
 
(ix)           counseling the Company in connection with policy decisions to be
made by the Board of Directors;
 
(x)           evaluating and recommending to the Board of Directors hedging
strategies and engaging in hedging activities on behalf of the Company,
consistent with such strategies, as so modified from time to time, with the
Company’s status as a REIT, and with the Guidelines;
 
(xi)           counseling the Company regarding the maintenance of its status as
a REIT and monitoring compliance with the various REIT qualification tests and
other rules set out in the Code and Treasury Regulations thereunder;
 
(xii)           counseling the Company regarding the maintenance of its
exclusion from status as an investment company under the Investment Company Act
and monitoring compliance with the requirements for maintaining such exclusion;
 
 
 
5

--------------------------------------------------------------------------------

 
 
(xiii)           assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to mortgage loans, real estate, real estate securities, other real
estate-related assets and non-real estate related assets;
 
(xiv)           furnishing reports and statistical and economic research to the
Company regarding the Company’s activities and services performed for the
Company by the Manager or the Subsidiaries;
 
(xv)           monitoring the operating performance of the Investments and
providing periodic reports with respect thereto to the Board of Directors,
including comparative information with respect to such operating performance and
budgeted or projected operating results;
 
(xvi)           investing and re-investing any moneys and securities of the
Company (including investing in short-term Investments pending investment in
other Investments, payment of fees, costs and expenses, or payments of dividends
or distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;
 
(xvii)           causing the Company to retain qualified accountants and legal
counsel, as applicable, to assist in developing appropriate accounting
procedures, compliance procedures and testing systems with respect to financial
reporting obligations and compliance with the provisions of the Code applicable
to REITs and non-taxable REIT subsidiaries and to conduct quarterly compliance
reviews with respect thereto;
 
(xviii)           causing the Company to qualify to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;
 
(xix)           assisting the Company in complying with all regulatory
requirements applicable to the Company in respect of its business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act;
 
(xx)           taking all necessary actions to enable the Company and its
Subsidiaries to make required tax filings and reports, including soliciting
stockholders for required information to the extent provided by the provisions
of the Code and Treasury Regulations applicable to REITs;
 
(xxi)           handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board of
Directors;
 
(xxii)           using commercially reasonable efforts to cause expenses
incurred by or on behalf of the Company to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the Board of Directors from time to time;
 
 
 
6

--------------------------------------------------------------------------------

 
 
(xxiii)           advising the Company with respect to obtaining appropriate
warehouse or other financings for its assets;
 
(xxiv)           advising the Company with respect to and structuring long-term
financing vehicles for the Company’s portfolio of assets, and offering and
selling securities publicly or privately in connection with any such structured
financing;
 
(xxv)           performing such other services as may be required from time to
time for management and other activities relating to the assets of the Company
as the Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and
 
(xxvi)           using commercially reasonable efforts to cause the Company to
comply with all applicable laws.
 
Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments.  Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management.  Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties.  Such Monitoring Services will
include, to the extent applicable, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.
 
(c)      The Manager may enter into agreements with other parties, including its
Affiliates, for the purpose of engaging one or more parties for and on behalf,
and at the sole cost and expense, of the Company to provide property management,
asset management, leasing, development, brokerage, financial advisory,
custodial  and/or other services to the Company (including, without limitation,
Portfolio Management Services and Monitoring Services) pursuant to
agreement(s) with terms which are then customary for agreements regarding the
provision of services to companies that have assets similar in type, quality and
value to the assets of the Company; provided, that (i) any such agreements
entered into with Affiliates of the Manager shall be (A) on terms no more
favorable to such affiliate than would be obtained from a third party on an
arm’s-length basis and (B) to the extent the same do not fall within the
provisions of the Guidelines, approved by a majority of the Independent
Directors, (ii) with respect to Portfolio Management Services, (A) any such
agreements shall be subject to the Company’s prior written approval (and
approved by a majority of the Independent Directors) and (B) the Manager shall
remain liable for the performance of such Portfolio Management Services, and
(iii) with respect to Monitoring Services, any such agreements shall be subject
to the Company’s prior written approval (and approved by a majority of the
Independent Directors).
 
(d)      The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company.  Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or Affiliates.  The Company shall pay or reimburse the
Manager or its Affiliates performing such services for the cost thereof;
provided, that such costs and reimbursements are no greater than those which
would be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm’s-length basis.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e)      As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment, reports and other information with respect to such Investment as may
be reasonably requested by the Company.
 
(f)      The Manager shall prepare, or cause to be prepared, at the sole cost
and expense of the Company, all reports, financial or otherwise, with respect to
the Company reasonably required by the Board of Directors in order for the
Company to comply with its Governing Instruments, or any other materials
required to be filed with any governmental body or agency, and shall prepare, or
cause to be prepared, all materials and data necessary to complete such reports
and other materials including, without limitation, an annual audit of the
Company’s books of account by a nationally recognized independent accounting
firm.
 
(g)      The Manager shall prepare, at the sole cost and expense of the Company,
regular reports for the Board of Directors to enable the Board of Directors to
review the Company’s acquisitions, portfolio composition and characteristics,
credit quality, performance and compliance with the Guidelines and policies
approved by the Board of Directors.
 
(h)      Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Manager
hereunder.  Failure of the Manager to expend Excess Funds out-of-pocket shall
not give rise or be a contributing factor to the right of the Company under
Section 13(a) of this Agreement to terminate this Agreement due to the Manager’s
unsatisfactory performance.
 
(i)      In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by the Manager at the Company’s sole cost and expense.
 
SECTION 3.                      DEVOTION OF TIME; ADDITIONAL ACTIVITIES OF THE
MANAGER.
 
(a)      The Manager will provide the Company with a management team, including
a Chief Executive Officer and President, along with appropriate support
personnel, to provide the management services to be provided by the Manager to
the Company hereunder, the members of which team shall devote such of their time
to the management of the Company as may be reasonably necessary and appropriate,
commensurate with the level of activity of the Company from time to time.  The
Manager shall also provide the Company with a Chief Financial Officer who shall
be fully dedicated to the operations of the Company, a sufficient amount of
additional accounting professionals (which amount shall be reviewed and approved
by the Board), and a director of investor relations who shall be fifty percent
(50%) dedicated to the operations of the Company.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)      The Manager agrees to offer the Company the right to participate in all
investment opportunities that the Manager determines are appropriate for the
Company in view of its investment objectives, policies and strategies, and other
relevant factors, subject to the exception that, in accordance with the
Manager’s Conflict of Interests Policy (attached hereto as Exhibit A and as may
be amended from time to time in the sole discretion of the Manager), the Company
might not participate in each such opportunity but will on an overall basis
equitably participate with the Manager’s other clients in all such
opportunities.  Except as provided in the penultimate sentence of this Section
3(b), nothing in this Agreement shall (i) prevent the Manager or any of its
Affiliates, officers, directors or employees, from engaging in other businesses
or from rendering services of any kind to any other Person, including, without
limitation, investing in, or rendering advisory services to others investing in,
any type of Conduit CMBS or other mortgage loans (including, without limitation,
investments that meet the principal investment objectives of the Company),
whether or not the investment objectives or policies of any such other Person or
entity are similar to those of the Company or (ii) in any way bind or restrict
the Manager or any of its Affiliates, officers, directors or employees from
buying, selling or trading any securities or commodities for their own accounts
or for the account of others for whom the Manager or any of its Affiliates,
officers, directors or employees may be acting.  While information and
recommendations supplied to the Company shall, in the Manager’s reasonable and
good faith judgment, be appropriate under the circumstances and in light of the
investment objectives and policies of the Company, they may be different from
the information and recommendations supplied by the Manager or any Affiliate of
the Manager to other investment companies, funds and advisory accounts.  The
Company shall be entitled to equitable treatment under the circumstances in
receiving information, recommendations and any other services, but the Company
recognizes that it is not entitled to receive preferential treatment as compared
with the treatment given by the Manager or any Affiliate of the Manager to any
investment company, fund or advisory account other than any fund or advisory
account which contains only funds invested by the Manager, its Affiliates (and
not any funds of any of their clients or customers) or their officers and
directors.  Notwithstanding anything to the contrary in this Section 3(b), the
Manager hereby agrees that, during the term of this Agreement set forth in
Section 13 hereof, neither the Manager nor any entity controlled by the Manager
shall raise, sponsor or advise any new REIT that invests primarily in domestic
mortgage backed securities in the United States.   The Company shall have the
benefit of the Manager’s best judgment and effort in rendering services
hereunder and, in furtherance of the foregoing, the Manager shall not undertake
activities that, in its good faith judgment, will adversely affect the
performance of its obligations under this Agreement.
 
(c)      Directors, officers, employees and agents of the Manager or Affiliates
of the Manager may serve as directors, officers, employees, agents, nominees or
signatories for the Company or any Subsidiary, to the extent permitted by their
Governing Instruments, as from time to time amended, or by any resolutions duly
adopted by the Board of Directors pursuant to the Company’s Governing
Instruments.  When executing documents or otherwise acting in such capacities
for the Company, such Persons shall use their respective titles in the Company.
 
(d)      The Manager is authorized, for and on behalf, and at the sole cost and
expense of the Company, to employ such securities dealers for the purchase and
sale of investment assets of the Company as may, in the good faith judgment of
the Manager, be necessary to obtain the best commercially available net results
for the Company taking into account such factors as the policies of the Company,
price, dealer spread, the size, type, timing and difficulty of the transaction
involved, the firm’s general execution and operational facilities and the firm’s
risk in positioning the securities involved.  Consistent with this policy, the
Manager is authorized to direct the execution of the Company’s portfolio
transactions to dealers and brokers furnishing statistical information or
research deemed by the Manager to be useful or valuable to the performance of
its investment advisory functions for the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)      The Company (including the Board of Directors) agrees to take all
actions reasonably required to permit and enable the Manager to carry out its
duties and obligations under this Agreement, including, without limitation, all
steps reasonably necessary to allow the Manager to file any registration
statement on behalf of the Company in a timely manner or to deliver any
financial statements or other reports with respect to the Company.  If the
Manager is not able to provide a service, or in the reasonable judgment of the
Manager it is not prudent to provide a service, without the approval of the
Board of Directors or the Independent Directors, as applicable, then the Manager
shall be excused from providing such service (and shall not be in breach of this
Agreement) until the applicable approval has been obtained.
 
SECTION 4.                      AGENCY.  The Manager shall act as agent of the
Company in making, acquiring, financing and disposing of Investments, disbursing
and collecting the Company’s funds, paying the debts and fulfilling the
obligations of the Company, supervising the performance of professionals engaged
by or on behalf of the Company and handling, prosecuting and settling any claims
of or against the Company, the Board of Directors, holders of the Company’s
securities or the Company’s representatives or properties.
 
SECTION 5.                      BANK ACCOUNTS.  At the direction of the Board of
Directors, the Manager may establish and maintain one or more bank accounts in
the name of the Company or any Subsidiary (any such account, a “Company
Account”), and may collect and deposit funds into any such Company Account or
Company Accounts, and disburse funds from any such Company Account or Company
Accounts, under such terms and conditions as the Board of Directors may approve;
and the Manager shall, from time to time and upon request, render appropriate
accountings of such collections and payments to the Board of Directors and to
the auditors of the Company or any Subsidiary.
 
SECTION 6.                      RECORDS; CONFIDENTIALITY.  The Manager shall
maintain appropriate books of accounts and records relating to services
performed under this Agreement, and such books of account and records shall be
accessible for inspection by representatives of the Company or any Subsidiary at
any time during normal business hours upon one (1) business day’s advance
written notice.  The Manager shall keep confidential any and all information
obtained in connection with the services rendered under this Agreement and shall
not disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to nonaffiliated third parties except (i) with the
prior written consent of the Board of Directors, (ii) to legal counsel,
accountants and other professional advisors; (iii) to appraisers, financing
sources and others in the ordinary course of the Company’s business; (iv) to
governmental officials having jurisdiction over the Company; (v) in connection
with any governmental or regulatory filings of the Company or disclosure or
presentations to Company investors; or (vi) as required by law or legal process
to which the Manager or any Person to whom disclosure is permitted hereunder is
a party.  The foregoing shall not apply to information which has previously
become publicly available through the actions of a Person other than the Manager
not resulting from the Manager’s violation of this Section 6.  The provisions of
this Section 6 shall survive the expiration or earlier termination of this
Agreement for a period of one year.
 
SECTION 7.                      OBLIGATIONS OF MANAGER; RESTRICTIONS.
 
(a)      The Manager shall require each seller or transferor of investment
assets to the Company to make such representations and warranties regarding such
assets as may, in the reasonable judgment of the Manager, be necessary and
appropriate or as advised by the Board of Directors and consistent with standard
industry practice.  In addition, the Manager shall take such other action as it
deems necessary or appropriate or as advised by the Board of Directors and
consistent with standard industry practice with regard to the protection of the
Investments.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)      The Manager shall refrain from any action that, in its sole judgment
made in good faith, (i) is not in compliance with the Guidelines, (ii) would
adversely affect the status of the Company as a REIT under the Code or the
Company’s status as an entity excluded from investment company status under the
Investment Company Act or (iii) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by the Company’s Governing
Instruments.  If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing
Instruments.  Notwithstanding the foregoing, the Manager, its directors,
officers, stockholders and employees shall not be liable to the Company or any
Subsidiary, the Board of Directors, or the Company’s or any Subsidiary’s
stockholders or partners, for any act or omission by the Manager, its directors,
officers, stockholders or employees except as provided in Section 11 of this
Agreement.
 
(c)      The Company shall not invest in joint ventures with the Manager or any
affiliate thereof, unless (i) such Investment is made in accordance with the
Guidelines and (ii) such Investment is approved in advance by a majority of the
Independent Directors.
 
(d)      The Manager shall not (i) consummate any transaction which would
involve the acquisition by the Company of an asset in which the Manager or any
Affiliate thereof has an ownership interest or the sale by the Company of an
asset to the Manager or any Affiliate thereof, or (ii) under circumstances where
the Manager is subject to an actual or potential conflict of interest, in the
reasonable judgment of the Manager or the Board of Directors, because it manages
both the Company and another Person (not an Affiliate of the Company) with which
the Company has a contractual relationship, take any action constituting the
granting to such Person of a waiver, forbearance or other relief, or the
enforcement against such Person of remedies, under or with respect to the
applicable contract, unless such transaction or action, as the case may be and
in each case, is approved by a majority of the Independent Directors.
 
(e)      The Board of Directors periodically reviews the Guidelines and the
Company’s portfolio of Investments but will not review each proposed investment,
except as otherwise provided herein.  If a majority of the Independent Directors
determines in the periodic review of transactions by the Independent Directors,
that a particular transaction does not comply with the Guidelines (including as
a result of violation of the provisions of Section 7(d) above), then a majority
of the Independent Directors will consider what corrective action, if any, can
be taken.  The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed investment.
 
(f)      The Manager shall at all times during the term of this Agreement
(including the Current Term and any Renewal Term) maintain a tangible net worth
equal to or greater than $1,000,000.  The Manager shall at all times during the
term of this Agreement maintain “errors and omissions” insurance coverage and
other insurance coverage which is customarily carried by property, asset and
investment managers performing functions similar to those of the Manager under
this Agreement with respect to assets similar to the assets of the Company, in
an amount which is comparable to that customarily maintained by other managers
or servicers of similar assets.
 
SECTION 8.                      COMPENSATION.
 
(a)      During the term of this Agreement (including the Current Term and any
Renewal Term), the Company shall pay the Manager the Base Management Fee monthly
in arrears.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b)      The Manager shall compute each installment of the Base Management Fee
within fifteen (15) business days after the end of the calendar month with
respect to which such installment is payable.  A copy of the computations made
by the Manager to calculate such installment shall thereafter, for informational
purposes only and subject in any event to Section 13(a) of this Agreement,
promptly be delivered to the Board of Directors and, upon such delivery, payment
of such installment of the Base Management Fee shown therein shall be due and
payable no later than the date which is twenty (20) business days after the end
of the calendar month with respect to which such installment is payable.
 
(c)      The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.
 
(d)      In addition to the Base Management Fee otherwise payable hereunder, the
Company shall pay the Manager quarterly Incentive Compensation.  The Incentive
Compensation calculation and payment shall be made for each fiscal quarter in
arrears.
 
(e)      The Manager shall compute each installment of the Incentive
Compensation within 30 days after the end of each fiscal quarter with respect to
which such installment is payable.  A copy of the computations made by the
Manager to calculate such installment shall thereafter, subject to Section
13(a) of this Agreement, promptly be delivered to the Board of Directors and
payment of such Incentive Compensation, or such other amount as may be
determined pursuant to the last sentence of this Section 8(e), shall be due and
payable no later than the date which is five (5) business days after the date of
delivery to the Board of Directors of such computations.  The amount of
Incentive Compensation may be increased or decreased, if the Manager agrees and
if a majority of the Independent Directors determines in the exercise of
reasonable discretion that the amount so calculated is not equitable based upon
facts and circumstances that may include, without limitation, dividend payments,
market conditions, managerial performance or other factors not reflected in
Adjusted Operating Earnings.
 
(f)      Twenty-five percent (25%) of the Incentive Compensation shall (subject
to the remaining provisions of this Section 8(f) and the provisions of Sections
8(g), 8(h) and 8(i)) be payable to the Manager in Common Shares, and the
remainder thereof shall be paid in cash; provided, the Manager may (subject to
the remaining provisions of this Section 8(f) and the provisions of Sections
8(g), 8(h) and 8(i)) elect, by so indicating in the installment calculation
delivered to the Board of Directors, to receive more than twenty-five percent
(25%) of the Incentive Compensation in the form of Common Shares; provided,
however, the Manager may not receive payment of any portion of the Incentive
Compensation in the form of Common Shares, either automatically or by election,
if such payment would result in the Manager directly or indirectly through one
or more subsidiaries owning in the aggregate more than 9.8% of the outstanding
Common Shares.  For purposes of this computation, Common Shares include shares
issued and outstanding (whether vested or unvested or forfeitable or
non-forfeitable) and shares to be issued upon exercise of outstanding stock
options (whether such options are exercisable or nonexercisable).  The Manager’s
receipt of Common Shares in accordance herewith shall be subject to all
applicable securities exchange rules and securities laws (including, without
limitation, prohibitions on insider trading).  All Common Shares paid to the
Manager as Incentive Compensation will be fully vested upon issuance, provided
that the Manager hereby agrees not to sell such shares prior to the date that is
one year after the date such shares are due and payable.  Notwithstanding such
restriction and subject to compliance with all applicable securities laws
(including, without limitation, prohibitions on insider trading), the Manager
shall have the right to allocate such shares in its sole and absolute discretion
to its officers, employees and other individuals who provide services to it at
any time.  In addition, the foregoing restriction regarding the sale of such
shares shall terminate upon termination of this Agreement.
 
(g)      Common Shares payable as Incentive Compensation shall be valued as
follows:
 
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           if such shares are traded on a securities exchange, the value
shall be deemed to be the average of the closing prices of the shares on such
exchange over the thirty (30) day period ending three (3) days prior to the
issuance of such shares;
 
(ii)           if such shares are actively traded over-the-counter, the value
shall be deemed to be the average of the closing bid or sales price as
applicable over the thirty (30) day period ending three (3) days prior to the
issuance of such shares; and
 
(iii)           if there is no active public market for such shares, the value
shall be the fair market value thereof, as reasonably determined in good faith
by the Board of Directors of the Company.
 
(h)      If at any time the Manager shall, in connection with a determination of
fair market value made by the Board of Directors, (i) dispute such determination
in good faith by more than five percent (5%), and (ii) such dispute cannot be
resolved between the Independent Directors and the Manager within ten
(10) business days after the Manager provides written notice to the Company of
such dispute (the “Valuation Notice”), then the matter shall be resolved by an
independent appraiser of recognized standing selected jointly by the Independent
Directors and the Manager within not more than twenty (20) days after the
Valuation Notice.  In the event the Independent Directors and the Manager cannot
agree with respect to such selection within the aforesaid twenty (20) day
time-frame, the Independent Directors shall select one such independent
appraiser and the Manager shall select one independent appraiser within five
(5) business days after the expiration of the twenty (20) day period, with one
additional such appraiser (the “Last Appraiser”) to be selected by the
appraisers so designated within five (5) business days after their
selection.  Any valuation decision made by the appraisers shall be deemed final
and binding upon the Board of Directors and the Manager and shall be delivered
to the Manager and the Company within not more than fifteen (15) days after the
selection of the Last Appraiser.  The expenses of the appraisal shall be paid by
the party with the estimate which deviated the furthest from the final valuation
decision made by the appraisers.
 
(i)      The Company agrees to register the issuance and resale of the stock
portion of the Incentive Compensation in accordance with the provisions of
Exhibit B.
 
(j)      Not later than seventy-five (75) days after the end of each fiscal
year, the Company shall pay to the Manager an amount equal to the positive
difference, if any, between (i) the Incentive Compensation payable for the prior
fiscal year before deducting paid or accrued TRS Directly Paid Fees, less (ii)
the sum of (A) the Incentive Compensation actually paid in the prior fiscal year
plus (B) the TRS Directly Paid Fees actually paid for the prior fiscal year.
 
(k)      In addition to the compensation set forth above in this Section 8, the
Company shall pay CVC Credit Partners, LLC (f/k/a Apidos Capital Management,
LLC) such fees as are set forth in that certain Services Agreement dated as of
February 24, 2011, among Resource Capital Asset Management, LLC (a subsidiary of
the Company) and Apidos Capital Management, LLC.
 
SECTION 9.                      EXPENSES OF THE COMPANY.  The Company shall pay
all of its expenses and shall reimburse the Manager and its Affiliates for
documented expenses of the Manager and its Affiliates incurred on its behalf
(collectively, the “Expenses”).  Expenses include all costs and expenses which
are expressly designated elsewhere in this Agreement as the Company’s, together
with the following:
 
(a)      expenses in connection with the issuance and transaction costs incident
to the acquisition, disposition and financing of Investments;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(b)      costs of legal, tax, accounting, consulting, auditing, administrative
and other similar services rendered for the Company by providers retained by the
Manager or, if provided by the employees of the Manager or its Affiliates, in
amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;
 
(c)      the compensation and expenses of the Company’s directors and the cost
of liability insurance to indemnify the Company’s directors and officers;
 
(d)      costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other costs) or any securities
offerings of the Company;
 
(e)      expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs (including
transfer agent and registrar costs) in connection with the listing and/or
trading of the Company’s securities on any exchange or inter-dealer quotation
system, the fees to any such exchange or inter-dealer quotation system in
connection with its listing, costs of complying with the rules, regulations or
policies of such exchange or inter-dealer quotation system, costs of preparing,
printing and mailing the Company’s annual report to its stockholders and proxy
materials with respect to any meeting of the stockholders of the Company;
 
(f)      the allocable costs associated with any computer software or hardware,
electronic equipment or purchased information technology services from third
party vendors that is used for the Company;
 
(g)      expenses incurred by managers, officers, employees and agents of the
Manager and its Affiliates for travel on the Company’s behalf and other
out-of-pocket expenses incurred by managers, officers, employees and agents of
the Manager and its Affiliates in connection with the purchase, financing,
refinancing, sale or other disposition of an Investment or establishment and
maintenance of any credit facilities and other indebtedness or any securities
offerings of the Company;
 
(h)      the allocable costs and expenses incurred with respect to market
information systems and publications, research publications and materials, and
settlement, clearing and custodial fees and expenses;
 
(i)      compensation and expenses of the Company’s custodian and transfer
agent, if any;
 
(j)      the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency;
 
(k)      all taxes and license fees;
 
(l)      all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;
 
(m)           costs and expenses incurred in contracting with third parties,
including Affiliates of the Manager, for the servicing and special servicing of
assets of the Company;
 
 
 
14

--------------------------------------------------------------------------------

 
 
(n)      all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;
 
(o)      expenses relating to any office(s) or office facilities, including but
not limited to disaster backup recovery sites and facilities, maintained for the
Company or Investments separate from the office or offices of the Manager;
 
(p)      expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of the holders of securities of the Company
or its Subsidiaries, including, without limitation, in connection with any
dividend reinvestment plan;
 
(q)      any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any trustee, director or officer of the Company or of any Subsidiary in
his or her capacity as such for which the Company or any Subsidiary is required
to indemnify such trustee, director or officer by any court or governmental
agency, or settlement of pending or threatened proceedings or by the charter and
bylaws of the Company;
 
(r)      the allocable portion of rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of the
Manager and its Affiliates required for the Company’s operations; and
 
(s)      all other expenses actually incurred by the Manager or its Affiliates
which are reasonably necessary for the performance by the Manager of its duties
and functions under this Agreement.
 
(t)      Without regard to the amount of compensation received under this
Agreement by the Manager, the Manager shall bear the expense of the wages,
salaries and benefits of the Manager's officers and employees, with the
exception that the Company shall bear the expense of the dedicated personnel
described in the final sentence of Section 3(a) hereof, in proportion to such
personnel’s percentage of time dedicated to the operations of the Company.
 
The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.
 
SECTION 10.                                CALCULATIONS OF EXPENSES.
 
The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within 20 days
after the end of each calendar month.  Expenses incurred by the Manager on
behalf of the Company shall be reimbursed by the Company to the Manager on the
first business day of the month immediately following the date of delivery of
such statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company.  The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.
 
SECTION 11.                                LIMITS OF MANAGER RESPONSIBILITY;
INDEMNIFICATION.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(a)      The Manager assumes no responsibility under this Agreement other than
to render the services called for under this Agreement in good faith and shall
not be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement.  The Manager, its members,
managers, officers, employees and Affiliates (including Resource America) will
not be liable to the Company or any Subsidiary, to the Board of Directors, or
the Company’s or any Subsidiary’s stockholders or partners for any acts or
omissions by the Manager, its members, managers, officers, employees or
Affiliates (including Resource America), pursuant to or in accordance with this
Agreement, except by reason of acts constituting bad faith, willful misconduct,
gross negligence or reckless disregard of the Manager’s duties under this
Agreement.  The Company shall, to the full extent lawful, reimburse, indemnify
and hold the Manager, its members, managers, officers, employees and Affiliates
(including Resource America) and each other Person, if any, controlling the
Manager (each, an “Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from any
acts or omissions of such Indemnified Party made in good faith in the
performance of the Manager’s duties under this Agreement and not constituting
such Indemnified Party’s bad faith, willful misconduct, gross negligence or
reckless disregard of the Manager’s duties under this Agreement.
 
(b)      The Manager and Resource America, jointly and severally, shall, to the
full extent lawful, reimburse, indemnify and hold the Company, its stockholders,
directors, officers and employees and each other Person, if any, controlling the
Company (each, a “Company Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from the
Manager’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or any claims by Manager’s employees relating
to the terms and conditions of their employment by Manager.
 
SECTION 12.                                NO JOINT VENTURE.  Nothing in this
Agreement shall be construed to make the Company, the Manager and Resource
America partners or joint venturers or impose any liability as such on either of
them.
 
SECTION 13.                                TERM; TERMINATION.
 
(a)      Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until March 31, 2013 (the “Current Term”) and shall
be automatically renewed for a one-year term on that date and each anniversary
date thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors or the holders of at least a majority of the outstanding Common
Sharesagree not to automatically renew because (i) there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company or
(ii) the compensation payable to the Manager hereunder is unfair; provided, that
the Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below.  If the Company
elects not to renew this Agreement at the expiration of the Current Term or any
Renewal Term as set forth above, the Company shall deliver to the Manager prior
written notice (the “Termination Notice”) of the Company’s intention not to
renew this Agreement based upon the terms set forth in this Section 13(a) not
less than 180 days prior to the expiration of the then existing term.  If the
Company so elects not to renew this Agreement, the Company shall designate the
date (the “Effective Termination Date”), not less than 180 days from the date of
the notice, on which the Manager shall cease to provide services under this
Agreement and this Agreement shall terminate on such date; provided, however,
that in the event that such Termination Notice is given in connection with a
determination that the compensation payable to the Manager is unfair, the
Manager shall have the right to renegotiate such compensation by delivering to
the Company, no fewer than forty-five (45) days prior to the prospective
Effective Termination Date, written notice (any such notice, a “Notice of
Proposal to Negotiate”) of its intention to renegotiate its compensation under
this Agreement.  Thereupon, the Company (represented by the Independent
Directors) and the Manager shall endeavor to negotiate in good faith the revised
compensation payable to the Manager under this Agreement.  Provided that the
Manager and at least two-thirds of the Independent Directors agree to the terms
of the revised compensation to be payable to the Manager within 45 days
following the receipt of the Notice of Proposal to Negotiate, the Termination
Notice shall be deemed of no force and effect and this Agreement shall continue
in full force and effect on the terms stated in this Agreement, except that the
compensation payable to the Manager hereunder shall be the revised compensation
then agreed upon by the parties to this Agreement.  The Company and the Manager
agree to execute and deliver an amendment to this Agreement setting forth such
revised compensation promptly upon reaching an agreement regarding same.  In the
event that the Company and the Manager are unable to agree to the terms of the
revised compensation to be payable to the Manager during such 45 day period,
this Agreement shall terminate, such termination to be effective on the date
which is the later of (A) ten (10) days following the end of such 45 day period
and (B) the Effective Termination Date originally set forth in the Termination
Notice.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(b)      In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of four times the sum of the average
annual Base Management Fee and the average annual Incentive Compensation earned
by the Manager during the two 12-month periods immediately preceding the date of
such termination, calculated as of the end of the most recently completed fiscal
quarter prior to the date of termination.  The obligation of the Company to pay
the Termination Fee shall survive the termination of this Agreement.
 
(c)           No later than 180 days prior to the expiration of the Current Term
or any Renewal Term, the Manager may deliver written notice to the Company
informing it of the Manager’s intention to decline to renew this Agreement,
whereupon this Agreement shall not be renewed and extended and this Agreement
shall terminate effective upon expiration of the then current term.
 
(d)           If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b) and 16 of this
Agreement.  In addition, Sections 8(i) (including the provisions of Exhibit B)
and 11 of this Agreement shall survive termination of this Agreement.
 
SECTION 14.                                ASSIGNMENT.
 
(a)      Except as set forth in Section 14(b) of this Agreement, this Agreement
shall terminate automatically in the event of its assignment, in whole or in
part, by the Manager, unless such assignment is consented to in writing by the
Company with the consent of a majority of the Independent Directors.  Any such
permitted assignment shall bind the assignee under this Agreement in the same
manner as the Manager is bound, and the Manager shall be liable to the Company
for all errors or omissions of the assignee under any such assignment.  In
addition, the assignee shall execute and deliver to the Company a counterpart of
this Agreement naming such assignee as Manager.  This Agreement shall not be
assigned by the Company without the prior written consent of the Manager, except
in the case of assignment by the Company to another REIT or other organization
which is a successor (by merger, consolidation or purchase of assets) to the
Company, in which case such successor organization shall be bound under this
Agreement and by the terms of such assignment in the same manner as the Company
is bound under this Agreement.
 
(b)      Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its Affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting.  In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement.
 
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 15.                                TERMINATION FOR CAUSE.
 
(a)      The Company may terminate this Agreement effective upon thirty
(30) days’ prior written notice of termination from the Company to the Manager,
without payment of any Termination Fee, if (i) the Manager materially breaches
any provision of this Agreement and such breach shall continue for a period of
30 days after the Manager’s receipt of written notice thereof specifying such
breach and requesting that the same be remedied in such 30 day period, (ii) the
Manager engages in any act of fraud, misappropriation of funds, or embezzlement
against the Company, (iii) there is an event of any gross negligence on the part
of the Manager in the performance of its duties under this Agreement, (iv) there
is a Change of Control of the Manager and a majority of the Independent
Directors determines, in their sole discretion, at any point during the 18
months following such Change of Control, that such Change of Control was
detrimental to the ability of the Manager to perform its duties hereunder in
substantially the manner conducted prior to such Change of Control, or (v) there
is entered an order for relief or similar decree or order with respect to the
Manager by a court having competent jurisdiction in an involuntary case under
the federal bankruptcy laws as now or hereafter constituted or under any
applicable federal or state bankruptcy, insolvency or other similar laws; or
(vi) the Manager (A) ceases, or admits in writing its inability to pay its debts
as they become due and payable, or makes a general assignment for the benefit
of, or enters into an composition or arrangement with, creditors; (B) applies
for, or consents (by admission of material allegations of a petition or
otherwise) to a sequestrator (or other similar official) of the Manager or of
any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Manager and
continue undismissed for 60 days; (C) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution,
liquidation or other similar law of any jurisdiction, or authorizes such
application or consent, or proceedings to such end are instituted against the
Manager without such authorization, application or consent and are approved as
properly instituted and remain undismissed for 60 days or result in adjudication
of bankruptcy or insolvency; or (D) permits or suffers all or any substantial
part of its properties or assets to be sequestered or attached by court order
and the order remains undismissed for 60 days.
 
(b)      The Manager agrees that if any of the events specified above occur, it
will give prompt written notice thereof to the Company’s Board of Directors
after the occurrence of such event.
 
(c)      The Manager may terminate this Agreement effective upon sixty
(60) days’ prior written notice of termination to the Company in the event that
the Company shall default in the performance or observance of any material term,
condition or covenant contained in this Agreement and such default shall
continue for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30 day period.
 
(d)      The Manager may terminate this Agreement, without the Company being
required to pay the Termination Fee, in the event the Company becomes regulated
as an “investment company” under the Investment Company Act, with such
termination deemed to have occurred immediately prior to such event.
 
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 16.                                ACTION UPON TERMINATION.  From and
after the effective date of termination of this Agreement, pursuant to Sections
13, 14, or 15 of this Agreement, the Manager shall not be entitled to
compensation for further services under this Agreement, but shall be paid all
compensation accruing to the date of termination and, if terminated pursuant to
Section 13 or Section 15(c), the applicable Termination Fee.  Upon such
termination, the Manager shall forthwith:
 
(i)           after deducting any accrued compensation and reimbursement for its
Expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;
 
(ii)           deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and
 
(iii)           deliver to the Board of Directors all property and documents of
the Company or any Subsidiary then in the custody of the Manager.
 
SECTION 17.                                RELEASE OF MONEY OR OTHER PROPERTY
UPON WRITTEN REQUEST.  The Manager agrees that any money or other property of
the Company or Subsidiary held by the Manager under this Agreement shall be held
by the Manager as custodian for the Company or Subsidiary, and the Manager’s
records shall be appropriately marked clearly to reflect the ownership of such
money or other property by the Company or such Subsidiary.  Upon the receipt by
the Manager of a written request signed by a duly authorized officer of the
Company requesting the Manager to release to the Company or any Subsidiary any
money or other property then held by the Manager for the account of the Company
or any Subsidiary under this Agreement, the Manager shall release such money or
other property to the Company or any Subsidiary within a reasonable period of
time, but in no event later than sixty (60) days following such request.  The
Manager shall not be liable to the Company, any Subsidiary, the Independent
Directors, or the Company’s or a Subsidiary’s stockholders or partners for any
acts performed or omissions to act by the Company or any Subsidiary in
connection with the money or other property released to the Company or any
Subsidiary in accordance with the second sentence of this Section 17.  The
Company and any Subsidiary shall indemnify the Manager and its members,
managers, officers and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever, which arise
in connection with the Manager’s release of such money or other property to the
Company or any Subsidiary in accordance with the terms of this Section
17.  Indemnification pursuant to this provision shall be in addition to any
right of the Manager to indemnification under Section 11 of this Agreement.
 
SECTION 18.                                REPRESENTATIONS AND WARRANTIES.
 
(a)      The Company hereby represents and warrants to the Manager as follows:
 
(i)           The Company is duly organized, validly existing and in good
standing under the laws of the State of Maryland, has the corporate power to own
its assets and to transact the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)           The Company has the corporate power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder.  No consent of any other
person including, without limitation, stockholders or creditors of the Company,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by the Company in connection with this Agreement or the
execution, delivery or performance of this Agreement and all obligations
required hereunder.  This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized officer
of the Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.
 
(iii)           The execution, delivery and performance of this Agreement and
the documents or instruments required hereunder will not violate any provision
of any existing law or regulation binding on the Company, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Company, or the charter or bylaws of, or any securities issued
by, the Company or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Company is a party or by which
the Company or any of its assets may be bound, the violation of which would have
a material adverse effect on the business operations, assets or financial
condition of the Company, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.
 
(b)      The Manager hereby represents and warrants to the Company as follows:
 
(i)           The Manager is duly organized, validly existing and in good
standing under the laws of the State of Delaware, has the corporate power to own
its assets and to transact the business in which it is now engaged and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager
and its Subsidiaries, taken as a whole.
 
(ii)           The Manager has the corporate power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder.  No consent of any other
person including, without limitation, stockholders or creditors of the Manager,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by the Manager in connection with this Agreement or the
execution, delivery or performance of this Agreement and all obligations
required hereunder.  This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized agent of
the Manager, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Manager enforceable against the Manager in
accordance with its terms.
 
 
 
20

--------------------------------------------------------------------------------

 
 
(iii)           The execution, delivery and performance of this Agreement and
the documents or instruments required hereunder, will not violate any provision
of any existing law or regulation binding on the Manager, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Manager, or the charter or bylaws of, or any securities issued
by, the Manager or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Manager is a party or by which
the Manager or any of its assets may be bound, the violation of which would have
a material adverse effect on the business operations, assets or financial
condition of the Manager and its subsidiaries, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.
 
(c)      Resource America hereby represents and warrants to the Company as
follows:
 
(i)           Resource America is duly organized, validly existing and in good
standing under the laws of the State of Delaware, has the corporate power to own
its assets and to transact the business in which it is now engaged and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of Resource
America and its Subsidiaries, taken as a whole.
 
(ii)           Resource America has the corporate power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder.  No
consent of any other person including, without limitation, stockholders or
creditors of Resource America, and no license, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing or declaration
with, any governmental authority is required by Resource America in connection
with this Agreement or the execution, delivery or performance of this Agreement
and all obligations required hereunder.  This Agreement has been, and each
instrument or document required hereunder will be, executed and delivered by a
duly authorized agent of Resource America, and this Agreement constitutes, and
each instrument or document required hereunder when executed and delivered
hereunder will constitute, the valid and binding obligation of Resource America
enforceable against Resource America in accordance with its terms.
 
(iii)           The execution, delivery and performance of this Agreement and
the documents or instruments required hereunder, will not violate any provision
of any existing law or regulation binding on Resource America, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on Resource America, or the charter or bylaws of, or any securities
issued by, Resource America or of any mortgage, indenture, lease, contract or
other agreement, instrument or undertaking to which Resource America is a party
or by which Resource America or any of its assets may be bound, the violation of
which would have a material adverse effect on the business operations, assets or
financial condition of Resource America and its subsidiaries, taken as a whole,
and will not result in, or require, the creation or imposition of any lien on
any of its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
 
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 19.                                NOTICES.  Unless expressly provided
otherwise in this Agreement, all notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given, made and received when delivered
against receipt or upon actual receipt of (i) personal delivery, (ii) delivery
by reputable overnight courier, (iii) delivery by facsimile transmission with
telephonic confirmation or (iv) delivery by registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below:
 
(a)      If to the Company:
 
Resource Capital Corp.
712 Fifth Avenue, 12th Floor
New York, NY 10019
Attention:  Chief Executive Officer
 
(b)        If to Resource America:
 
Resource America, Inc.
2005 Market Street, 15th Floor
Philadelphia, PA 19103
Attention: Chief Legal Officer
 
(c)        If to the Manager:
 
Resource Capital Manager, Inc.
712 Fifth Avenue, 12th Floor
New York, NY 10019
Attention:  Chief Executive Officer
 
With a copy to:
Resource America, Inc.
2005 Market Street, 15th Floor
Philadelphia, PA 19103
Attention: Chief Legal Officer
 
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.
 
SECTION 20.                                BINDING NATURE OF AGREEMENT;
SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns as provided in this
Agreement.  Each of the Company, the Manager and Resource America agrees that
the representations, warrantees, covenants and agreements of the Company
contained herein are made on behalf of the Company and its wholly-owned
Subsidiaries for the benefit of each of the Manager and Resource America, and
the representations, warranties, covenants and agreements of each of the Manager
and Resource America are for the benefit of the Company and its wholly-owned
Subsidiaries.
 
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 21.                                ENTIRE AGREEMENT.  This Agreement
contains the entire agreement and understanding among the parties hereto with
respect to the subject matter of this Agreement, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter of this Agreement.  The express terms of this Agreement control
and supersede any course of performance and/or usage of the trade inconsistent
with any of the terms of this Agreement.  This Agreement may not be modified or
amended other than by an agreement in writing signed by the parties hereto.
 
SECTION 22.                                GOVERNING LAW.  THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
SECTION 23.                                NO WAIVER; CUMULATIVE REMEDIES.  No
failure to exercise and no delay in exercising, on the part of any party hereto,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  No waiver of any
provision hereto shall be effective unless it is in writing and is signed by the
party asserted to have granted such waiver.
 
SECTION 24.                                COSTS AND EXPENSES.  Each party
hereto shall bear its own costs and expenses (including the fees and
disbursements of counsel and accountants)  incurred in connection with the
negotiations and preparation of and the closing under this Agreement, and all
matters incident thereto.
 
SECTION 25.                                HEADINGS.  The headings of the
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed part of this Agreement.
 
SECTION 26.                                COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This Agreement shall
become binding when one or more counterparts of this Agreement, individually or
taken together, shall bear the signatures of all of the parties reflected hereon
as the signatories.
 
SECTION 27.                                SEVERABILITY.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction
 
SECTION 28.                                GENDER.  Words used herein regardless
of the number and gender specifically used, shall be deemed and construed to
include any other number, singular or plural, and any other gender, masculine,
feminine or neuter, as the context requires.
 

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
RESOURCE CAPITAL CORP.
 
By:  /s/David J. Bryant   
Name: David J. Bryant
Title:   Senior Vice President and Chief Financial Officer
 
 
RESOURCE CAPITAL MANAGER, INC.
 
By:  /s/ Michael S. Yecies    
Name: Michael S. Yecies                                          
Title:   Senior Vice President, Chief Legal Officer and Secretary
 
 
RESOURCE AMERICA, INC.
 
By:  /s/ Jeffrey F. Brotman
Name: Jeffrey F. Brotman
Title:   Executive Vice President
 

 
24

--------------------------------------------------------------------------------

 

Exhibit A
 
 
RESOURCE CAPITAL MANAGER, INC.
 
CONFLICT OF INTERESTS POLICY
 
 
Resource Capital Manager, Inc. (the “Company”) provides investment advisory
services and manages the assets and day-to-day operations of various entities,
including Resource Capital Corp. (“Resource”).  The Company is responsible for
all activities relating to the assets and operations of Resource and, in such
capacity, hereby sets forth the following policies with respect to conflicts of
interest that might arise among Resource and the Company’s other advisees:
 
 
●
Resource will not be permitted to invest in any investment fund or
collateralized debt obligation (“CDO”) structured, co-structured or managed by
the Company other than those structured, co-structured or managed on Resource’s
behalf.  The Company will not receive duplicate management fees from any such
investment fund or CDO to the extent Resource invests in it.

 
 
●
Resource will not be permitted to purchase investments from, or sell investments
to, the Company, Resource America, Inc. (“Resource America”) or their
affiliates, except that we may purchase investments originated by those entities
within 60 days before Resource’s investment.

 
 
●
Any transaction between entities managed by the Company, Resource America or
their affiliates and Resource must be approved by a majority of Resource’s
independent directors.

 
With respect to equipment leases, if an investment is appropriate for more than
one investment program, including Resource’s, the Company will allocate the
investment based on the following factors:
 
 
●
which investment program has been seeking investments for the longest period of
time;

 
 
●
whether the investment program has the cash required for the investment;

 
 
●
whether the amount of debt to be incurred with respect to the investment is
acceptable for the investment program;

 
 
●
the effect the investment will have on the investment program’s cash flow;

 
 
●
whether the investment would further diversify, or unduly concentrate, the
investment program’s investments in a particular lessee, class or type of
equipment, location, industry; and

 
 
●
whether the term of the investment is within the term of the investment program.

 
The Company may make exceptions to these general policies when other
circumstances make application of the policies inequitable or uneconomic.
 

A-1
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
 
 
Registration Rights Agreements
 
1.           Piggyback Rights.  The Manager and any Permitted Transferee (as
hereinafter defined) shall have the unlimited right to piggyback on to any
registration statement of the Company (other than a registration statement on
Form S-4 or Form S-8 or any successor form); provided, however, that in the
event of an underwritten offering, the managing underwriters may exclude the
shares of the Manager and any Permitted Transferee to the same extent and in the
same proportion that shares of holders (other than the Company) are excluded, if
the managing underwriters determine in good faith that marketing factors require
a limitation on the number of shares to be included in such offering.
 
2.           Demand Rights.  (a)  The Manager and any Permitted Transferee shall
also have the right to require the Company to prepare, file and maintain at all
times such number of registration statements as are specified in the next
sentence of this Section 2(a) exclusively for the issuance and resale of the
stock portion of the Incentive Compensation (the “Compensation Shares”).  The
Manager and any Permitted Transferee shall be entitled to (i) an unlimited
number of registrations on Form S-3 or any successor or replacement forms and
(ii) if the Management Agreement terminates and the Company is not then eligible
to use Form S-3 or any successor or replacement form, a single registration on
such other form as the Company is then eligible to use.  Notwithstanding
anything herein to the contrary, the demand rights described herein may only be
exercised upon request of the Manager and any Permitted Transferee, in the case
of clause (i), who hold in the aggregate at least twenty percent (20%) of all
outstanding Compensation Shares and, in the case of clause (ii), who hold in the
aggregate at least one-third of all outstanding Compensation Shares.
 
(b)           The Manager and any Permitted Transferee shall also have the right
to require the Company to prepare, file and maintain at all times such number of
registration statements as are specified in the next sentence of this Section
2(b) exclusively for the issuance and resale of (i) the 345,000 common shares
and (ii) the common shares underlying the 651,666 stock options, originally
granted to the Manager in March 2005 (the “2005 Grants” and, together with the
Compensation Shares, the “Incentive Shares”).  The Manager and any Permitted
Transferee shall be entitled to (i) an unlimited number of registrations on Form
S-3 or any successor or replacement forms and (ii) if the Management Agreement
terminates and the Company is not then eligible to use Form S-3 or any successor
or replacement form, a single registration on such other form as the Company is
then eligible to use.  Notwithstanding anything herein to the contrary, the
demand rights described herein may only be exercised upon request of the Manager
and any Permitted Transferee, in the case of clause (i), who hold in the
aggregate at least twenty percent (20%) of all outstanding 2005 Grants and, in
the case of clause (ii), who hold in the aggregate at least one-third of all
outstanding 2005 Grants.  Notwithstanding the foregoing, shares referred to in
this Section 2(b) shall cease to be 2005 Grants when the restrictive legend has
been removed pursuant to Rule 144 of the Securities Act of 1933, as amended (the
“Securities Act).
 
3.           Registration Procedures.  The Company shall use its commercially
reasonable efforts to effect or cause to be effected the registration of the
Incentive Shares under the Securities Act to permit the resale of the Incentive
Shares by the Manager or any Permitted Transferee.
 
4.           Expenses.  The Company shall bear all expenses of registration,
including its professional fees and registration and filing fees with the SEC,
state securities administrators and applicable stock exchanges, and printing,
word processing and delivery and distribution fees with respect to any
registration statement, prospectus (preliminary or final), or any amendments or
supplements thereto, and reasonable fees and disbursements of one counsel to the
Manager and any Permitted Transferees, provided, however, the Company shall not
be liable for the underwriting discounts and commissions associated with the
sale of the Incentive Shares.
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
5.           Successors and Assigns; Permitted Transferees.  The agreements in
this Exhibit B shall inure to the benefit of and be binding upon the successors
and assigns of each of the Company and the Manager.  For purposes of this
Exhibit B, the term Permitted Transferee shall mean each person or entity to
whom the Manager transfers any Incentive Shares.
 
6.           Indemnification and Contribution.  (a) The Company agrees to
indemnify and hold harmless (i) the Manager and its Permitted Transferees and
(ii) each person, if any, who controls the Manager and its Permitted Transferees
within the meaning of the Securities Act or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and (iii) the respective officers, directors,
partners, employees, representatives and agents of the Manager and its Permitted
Transferees or any person who controls any of the foregoing (each person
referred to in clause (i), (ii) or (iii) are referred to collectively as the
“Indemnified Parties”), from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof (including, but
not limited to, any losses, claims, damages, judgments, expenses, liabilities or
actions relating to purchases and sales of the Incentive Shares) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, judgments, expenses,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in a registration
statement or prospectus, including any document incorporated by reference
therein, or in any amendment or supplement thereto or in any preliminary
prospectus relating to a registration statement, or arise out of, or are based
upon, the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and shall reimburse, as incurred, the Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that (i) the Company shall not be liable in any such case to
the extent that such loss, claim, damage or liability arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in a registration statement or prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus relating to a registration
statement, in reliance upon and in conformity with written information
pertaining to the Manager or its Permitted Transferees or furnished to the
Company by or on behalf of the Manager or its Permitted Transferees specifically
for inclusion therein and (ii) with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to a registration statement, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of the Manager or any Permitted
Transferee from whom the person asserting any such losses, claims, damages or
liabilities purchased the Incentive Shares concerned, to the extent that a
prospectus relating to such Incentive Shares was required to be delivered by the
Manager or such Permitted Transferee, as the case may be, under the Securities
Act in connection with such purchase and any such loss, claim, damage or
liability of the Manager or such Permitted Transferee results from the fact that
there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Incentive Shares to such person, a copy of the
final prospectus if the Company had previously furnished copies thereof to the
Manager or such Permitted Transferee; provided further, however, that this
indemnity agreement will be in addition to any liability which the Company may
otherwise have to such Indemnified Party.  The Company shall also indemnify
underwriters, their officers and directors and each person who controls such
underwriters within the meaning of the Securities Act or the Exchange Act to the
same extent as provided above with respect to the indemnification of the Manager
or any Permitted Transferee if requested by the Manager or such Permitted
Transferee.
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
(b)           In connection with any registration statement in which the Manager
or a Permitted Transferee is participating and as a condition to such
participation, the Manager and such Permitted Transferee, severally and not
jointly, will indemnify and hold harmless the Company, its officers, directors,
partners, employees, representatives, agents and investment advisers and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (the “Company Indemnified Persons”) from and against any
losses, claims, damages or liabilities or any actions in respect thereof, to
which the Company or any such controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
registration statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus relating to the registration statement, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to the
Manager or such Permitted Transferee or furnished to the Company by or on behalf
of the Manager or such Permitted Transferee specifically for inclusion therein;
and, subject to the limitation set forth immediately preceding this clause,
shall reimburse, as incurred, the Company or any Company Indemnified Person for
any legal or other expenses reasonably incurred by the Company or such Company
Indemnified Person in connection with investigating or defending any loss,
claim, damage, liability or action in respect thereof.  This indemnity agreement
will be in addition to any liability which the Manager or such Permitted
Transferee may otherwise have to the Company or any Company Indemnified Person.
 
(c)           Promptly after receipt by an indemnified party under this Section
6 of notice of the commencement of any action or proceeding (including a
governmental investigation), such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section 6,
notify the indemnifying party of the commencement thereof; but the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under subsection (a) or (b) above except to the extent that it has been
materially prejudiced by such failure; and provided further that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under subsection (a) or
(b) above.  In case any such action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may wish, jointly with any other indemnifying party similarly notified,
to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party (who may be counsel to the indemnifying party unless, in the
reasonable judgment of the indemnified party, a potential conflict exists), and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof the indemnifying party will not be
liable to such indemnified party under this Section 6 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
any unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
 
(d)           If the indemnification provided for in this Section 6 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
subsection (a) or (b) above in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one
 
 
B-3

--------------------------------------------------------------------------------

 
 
hand and the indemnified party on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof) as well as any other relevant equitable
considerations.  The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Manager or
such Permitted Transferee or such other indemnified party, as the case may be,
on the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d).  Notwithstanding any other
provision of this Section 6(d), neither the Manager nor any Permitted Transferee
shall be required to contribute any amount in excess of the amount by which the
net proceeds received by the Manager or such Permitted Transferee from the sale
of the Incentive Shares pursuant to the registration statement exceeds the
amount of damages which the Manager or such Permitted Transferees have otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this paragraph (d), each person, if any, who
controls such indemnified party within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as such indemnified
party and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
 
(e)           The agreements contained in this Section 6 shall survive the sale
of the Incentive Shares pursuant to a registration statement and shall remain in
full force and effect, regardless of any termination or cancellation of the
Management Agreement or any investigation made by or on behalf of any
indemnified party.
 

 
 
B-4

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RCC Real Estate, Inc.
Resource Real Estate Funding 2006-1 CDO Investor, LLC
Resource Real Estate Funding CDO 2006-1 Ltd.
Resource Real Estate Funding 2007-1 CDO Investor, LLC
Resource Real Estate Funding CDO 2007-1 Ltd.
RCC Real Estate SPE, LLC
RCC Real Estate SPE 2, LLC
RCC Real Estate SPE 3, LLC
RCC Real Estate SPE 4, LLC
RCC Commercial, Inc.
RCC Commercial II, Inc.
Ischus II, LLC
Apidos CDO I, Ltd.
Apidos CDO III, Ltd.
Apidos Cinco CDO, Ltd.
RSO EquityCo, LLC
Apidos CLO VIII
Resource TRS, Inc.
Resource TRS, LLC
Resource TRS II, Inc.
Resource Capital Asset Management, LLC
Resource TRS III, Inc.
Resource TRS IV, Inc.
RCC Real Estate Acquisitions SPE, LLC
Sportsmen’s Preferred SPE, LLC
Sportsmen’s Lodge Preferred SPE, LLC
Lynnfield Member, LLC
Lynnfield Holdings, LLC
Westward Look SPE, LLC
860 VDP Preferred SPE, LLC
RCC SLH, LLC
RCC Whispertree, LLC
 

 
C-1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------